DETAILED ACTION
Applicant’s amendments and remarks, filed February 7, 2022, are fully acknowledged by the Examiner. Currently, claims 1-30 are pending with claims 1, 13, 19 and 25 amended. Applicant’s amendments to each independent claim to remove the limitation of “chronic damage” has obviated the previously filed grounds under 35 U.S.C. 112(a). The following is a complete response to the February 7, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Regarding claims 1, 13, 19 and 25, the Examiner notes the following claim limitations are at-issue:
Claim 1: “and without a reparative fibrotic healing response in the target region”;
Claim 13: “and without a reparative scarring healing response in the target region”;
Claim 19: “and without a reparative fibrotic healing response in the target region”; and
Claim 25: “and without a reparative scarring healing response in the target region”.

Upon review of the instant disclosure, the Examiner has failed to find support therein that the treatment is accomplished “without” either a reparative fibrotic healing response (claims 1/19) or a reparative scarring healing response (claims 13/25). Most relevantly, the filed Specification sets forth in [0013] that “[b]ronchial thermoplasty with RF energy creates a deep ablation effect … creating a reparative healing that results in scar tissue which is fibrotic in nature.” Paragraph [0028] discusses that a method “for spray cryotherapy … resulting in regenerative healing response or remodeling resulting in new tissue/cell growth, new cilia, new epithelium resulting in reduced mucous production.” The paragraph continues that “the airway tissue response … is a regenerative healing response, i.e. , resulting in tissue remodeling, as compared to a reparative healing response leading to scar/fibrosis.” Last, [0028] discusses that “cryospray results in a preservation of the extracellular matrix with little scarring or fibrotic tissue healing”. Paragraph [0042] discusses that the present invention includes “a method for 
MPEP 2173.05(i) discusses that any “negative limitation or exclusionary proviso must have a basis in the original disclosure”. The Examiner has not found any explicit or implicit disclosure to support the at-issue claim limitations noted above where the treatment is either “without a reparative fibrotic healing response in the targeted region” or “without a reparative scarring healing response in the target region”. While in haec verba description of the treatment being without either manner of reparative healing response is not specifically required, the Examiner has failed to find any other disclosure that would indicate to one of ordinary skill in the art at the time of filing that the Applicant was in possession of these claimed limitations. 
To this end, paragraph [0013] provides a discussion of bronchial thermoplasty but fails to discuss that either cryospray treatment (or any other manner of treatment) is without a reparative scarring or reparative fibrotic healing response as claimed. [0013] appears to the Examiner to provide that the generation of scar tissue, which also is considered a fibrotic response, is considered to be “reparative” in nature. Paragraphs [0028] and [0042] are seen by the Examiner as the most relevant disclosure with respect to the at-issue limitations. While [0028] first sets forth that the treatment generates “a regenerative healing response … as compared to a reparative healing response leading to scar/fibrosis”, the Examiner fails to find that such a recitation either explicitly or implicitly supports that the intended regenerative healing response excludes any amount of a reparative healing response so as to support the use of the terminology of “without”. To further this position, the Examiner notes that subsequent sentence in [0028] explicitly states that the treatment effect “results in … little scarring or fibrotic tissue healing”. Again, the Examiner is of the position that this “little scarring or fibrotic tissue healing” in the second cited which is less-fibrotic” with such failing to provide for a method that wholly excludes a reparative scarring or reparative fibrosis in the target tissue.
Thus, when taking into consideration the totality of the disclosure with respect to the healing response, the Examiner cannot find that the disclosure supports that the intended tissue response excludes any manner of reparative tissue healing response so as to support the claim limitations noted above. The Examiner is of the position that the instant disclosure does not support the treatment to be without any manner of reparative tissue healing response and, at most, supports the reparative healing response to be limited to be “little scarring or fibrotic tissue healing” as set forth in [0028]. Last, the Examiner is not of the position that the “little scarring or fibrotic tissue healing” in [0028] would be a reparative effect when taken in the totality of the disclosure and not as a part of the regenerative response.
Therefore, it is for at least the reasoning set forth above that the Examiner believes that each of claims 1, 13, 19 and 25 fail to comply with the written description requirement given that the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the invention or joint inventor at the time the application was filed has possession of the claimed invention. Claims 2-12, 14-18, 20-24 and 26-30 are rejected due to their respective dependency on claims 1, 13, 19 and 25. Appropriate correction is required.
Response to Arguments
Applicant's arguments filed February 7, 2021, have been fully considered but they are not persuasive. 
Applicant’s arguments, see pages 7-9 of the Remarks filed February 7, 2022, with respect to the rejection of claims 1-30 under 35 U.S.C. 112(a) for failing to comply with the written description requirement have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the Examiner has issued a new grounds of rejection under 35 U.S.C. 112(a) for failing to comply with the written description requirement in view of the amendments made to each of claims 1, 13, 19 and 25.
For the sake of completeness, the Examiner notes that Applicant argues on pages 7-9 of the remarks with respect to the amended versions of claims 1, 13, 19 and 25 under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Therein, Applicant contends that “the claims as presently amended are fully supported by the disclosure” and has point to the disclosure in paragraphs [0013] and [0028] of the instant disclosure. Applicant has specifically highlighted the language in [0028] that the tissue response “is a regenerative healing response, i.e., resulting in tissue remodeling, as compared to a reparative healing response leading to scar/fibrosis.” Applicant further notes on page 8 that there doesn’t appear to be an issue with the “disclosure supporting the claimed method … as bringing about a remodeling effect … with little scarring or fribrotic tissue healing” as long as the limitation allows for some ‘little’ scarring or fibrosis that does not serve as a reparative healing response.” Applicant then submits that the amendments to each of claims 1, 13, 19 and 25 provide for such.
This is, however, not persuasive. The Examiner is of the position that the amended limitations noted by Applicant on pages 8-9 of the Remarks with respect to independent claims 1, 13, 19 and 25 are not fully supported by the disclosure. Rationale supporting this position has been set forth in the newly proffered rejection under 35 U.S.C. 112(a) above. While Applicant has highlighted the disclosure in [0028] of “a regenerative healing response … as compared to a 
The Examiner is of the position that, contrary to Applicant’s arguments on pages 8-9 of the Remarks, the amendments to each independent claim do indeed fail to comply with the written description requirement even when specifying that the excluded treatment effect is either “a reparative fibrotic healing response in the target tissue” or “a reparative scarring healing response in the target tissue” as is set forth in respective independent claims 1, 13, 19 and 25. To the Examiner’s best understanding of Applicant’s arguments, the instant amendments are believed to be supported due to the instant disclosure allows for “little scarring or fibrosis that does not serve as a reparative healing response”. This position is not supported by the instant disclosure. The Examiner fails to find any fair reading of any of paragraphs [0013] or [0028] that supports for the “little scarring of fibrotic tissue healing” set forth in [0028] is part of a non-reparative tissue healing effect. A reparative effect is specifically discussed in [0028] as being a response that is “leading to scar/fibrosis”. [0013] also states that reparative healing is such that “results in scar tissue which is fibrotic in nature”. Last [0042] also discusses that the instant method is “less-fibrotic”.
As such, the Examiner cannot find that Applicant’s arguments are persuasive in view of both the rationale set forth in the rejection under 35 U.S.C. 112(a) above, and further in the of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794